08-4845-ag, 08-5165-ag
NLRB v. Domsey Trading Corp.

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED
BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.
W HEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY
M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE
NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 30th day of June, two thousand and ten.

Present:       AMALYA L. KEARSE,
               RALPH K. WINTER,
               ROSEMARY S. POOLER,
                          Circuit Judges.

_____________________________________________________

NATIONAL LABOR RELATIONS BOARD,

                                                     Petitioner/Cross-Respondent,

                        -v-                                         (08-4845-ag, 08-5165-ag)

DOMSEY TRADING CORPORATION, DOMSEY FIBER CORPORATION and DOMSEY
INTERNATIONAL SALES CORPORATION, A Single Employer,

                                                     Respondent/Cross-Petitioner.


Appearing for Petitioner/Cross-Respondent:

                               JEFF BARHAM (ROBERT J. ENGLEHART, on the brief) for
                               RONALD MEISBURG, General Counsel, National Labor
                               Relations Board, Washington, D.C.

Appearing for Respondent/Cross-Petitioner:

                               PAUL FRIEDMAN (DONALD GAMBURG and ANTHONY A.
                               MINGIONE, on the brief), Blank Rome LLP, New York, N.Y.
       Petition for enforcement of an order of the National Labor Relations Board (“NLRB”).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the NLRB’s petition for enforcement is DENIED and Domsey Trading
Corp.’s petition for review is DISMISSED.

        The NLRB seeks an order enforcing a September 30, 2007 decision and order and a
September 25, 2008 decision and order awarding backpay against Domsey Trading Corporation,
Domsey Fiber Corporation and Domsey International Sales Corporation, a single employer
(“Domsey Trading Corp.”). Domsey Trading Corp. has filed a cross-petition for review. In light
of the Supreme Court’s decision in New Process Steel, L.P. v. National Labor Relations Board,
No. 08-1457, 2010 WL 2400089 (June 17, 2010), the NLRB’s petition for review is DENIED
and Domsey Trading Corp.’s petition for review is DISMISSED as premature. See NLRB v.
Talmadge Park, No. 09-2601-ag, 2010 WL 2509132 (2d Cir. June 23, 2010). If, after further
proceedings before the NLRB, a new petition for enforcement or petition for review is filed, the
Clerk’s Office shall refer the petition to this panel.



                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                               2